Case: 1:19-cv-02170 Document #: 577 Filed: 12/12/19 Page 1 of 6 PageID #:16976




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


IN RE ETHIOPIAN AIRLINES FLIGHT
ET 302 CRASH                                 Lead Case No.: 19-cv-02170

                                             NOTICE OF ADOPTION OF MASTER
CLAUDIO CHIMENTI, Individually and as        COMPLAINT
Special Administrator of the Estate of
VIRGINIA CHIMENTI, Deceased,
                                             This Filing Relates to: Case No. 1:19-cv-03298
      Plaintiff,

      v.                                     DEMAND FOR JURY TRIAL

THE BOEING COMPANY, a Delaware
corporation;
ROSEMOUNT AREOSPACE, INC., a
Delaware corporation; and
ROCKWELL COLLINS, INC., a Delaware
corporation,

      Defendants.




                                         1
     Case: 1:19-cv-02170 Document #: 577 Filed: 12/12/19 Page 2 of 6 PageID #:16976



         Plaintiff, CLAUDIO CHIMENTI, Individually and as Special Administrator of the

Estate of VIRGINIA CHIMENTI, Deceased, complains of the Defendants, and each of them,

as follows:

1.       Plaintiff refers to and incorporates herein by reference the Master Complaint, and any

and all later amendments thereto, filed in IN RE ETHIOPIAN AIRLINES FLIGHT ET 302

CRASH, as though fully set forth herein. Plaintiff hereby adopts the Master Complaint and

agrees to be bound by any rulings with respect to the pleadings of the Master Complaint.
2.       Plaintiff adopts each of the general allegations of the Master Complaint except for those
paragraph numbers set forth here, if any: N/A
                               CLAIMS AGAINST DEFENDANTS
3.       Plaintiff brings those Counts, as applicable, against each of the Defendants in the

Master Complaint checked below:

☒        THE BOEING COMPANY

☒        ROSEMOUNT AEROSPACE, INC.

☒        ROCKWELL COLLINS, INC.

4.       Plaintiff incorporates by reference each of the Counts in the Master Complaint checked

below:

As against THE BOEING COMPANY:

☒        Count One for Negligence
☒        Count Two for Breach of Warranty

☒        Count Three for Strict Liability

☒        Count Four for Failure to Warn

As against ROSEMOUNT AEROSPACE, INC.:

☒        Count Five for Negligence

☒        Count Six for Strict Liability

☒        Count Seven for Breach of Warranty




                                                  2
     Case: 1:19-cv-02170 Document #: 577 Filed: 12/12/19 Page 3 of 6 PageID #:16976



As against ROCKWELL COLLINS, INC.:

☒        Count Eight for Negligence

☒        Count Nine for Strict Liability

☒        Count Ten for Breach of Warranty

                                PLAINTIFF’S INFORMATION:

4.       Decedent, VIRGINIA CHIMENTI, is an individual who was killed in the crash of

         Ethiopian Airlines Flight ET 302 on March 10, 2019.

5.       The following Plaintiff is an heir, beneficiary, and/or next of kin of Decedent, or other

         person entitled to bring an action for the wrongful death of Decedent, and brings the
         causes of action alleged herein:

         CLAUDIO CHIMENTI

6.       Plaintiff is a resident of Italy. Plaintiff’s decedent was an Italian citizen who worked

         with the United Nations and resided in Italy.

7.       Decedent’s Estate is represented in the following capacity:

☒        Plaintiff, CLAUDIO CHIMENTI, is Special Administrator of the Estate of Decedent

         and is authorized to bring an action on behalf of the Decedent. Plaintiff was appointed

         as the Decedent’s Special Administrator on May 13, 2019.

☐        Other (please describe):

                                    PLAINTIFF’S DAMAGES:
8.       Plaintiff requests the relief checked below:

         All past and future general and compensatory damages in an amount according to proof

         at trial, including the following:

☒        For Decedent’s conscious and physical pain and suffering, fright and terror, fear of

         impending and imminent death, mental anguish, and emotional distress, in an amount

         according to proof at trial.

☒        For past and future loss of support and services in money or in kind, in an amount
         according to proof at trial.


                                                   3
    Case: 1:19-cv-02170 Document #: 577 Filed: 12/12/19 Page 4 of 6 PageID #:16976



☒       For past and future loss of consortium, love, companionship, comfort, care, assistance,

        protection, affection, society, moral support, training, advice, tutelage, and guidance, in

        an amount according to proof at trial.

☒       For past and future grief, emotional distress, and sorrow, in an amount according to

        proof at trial.

☒       For funeral expenses, burial expenses, estate administration expenses, and other related

        expenses in an amount according to proof at trial.

☒       For expenses for the identification and/or transportation of Decedent’s remains,

        according to proof at trial.
☒       For all property losses, in an amount according to proof at trial.

☒       For attorneys’ fees, costs and other damages as permitted under applicable laws.

☒       For punitive and exemplary damages in an amount according to proof at trial;

☒       For pre- and post-judgment interest on all damages as allowed by the law.

☒       For all costs of suit incurred herein.

☒       For such other and further relief as the Court shall deem just and proper.
☐       Other (specify):


                            ADDITIONAL ALLEGATIONS, IF ANY

9. Decedent, VIRGINIA CHIMENTI, is survived by her father, CLAUDIO CHIMENTI, her

    mother, DANIELA CAPOGNA, and her sister, CLAUDIA CHIMENTI. Virginia Chimenti

    was only 26 years old at the time of the accident, but despite her young age she had achieved

    many professional accomplishments. While in the process of obtaining her degree in Milan at

    Bocconi University, Virginia became involved in the world of social development, working

    with the Milan-based charity Twins International through its Alice for Children program. Alice

    for Children operates in the slums Nairobi, Kenya, to develop education and food security

    programs for vulnerable children. Virginia assisted with fundraising activities and financial

    analysis to help the charity implement microcredit projects. After graduation, Virginia moved
                                                  4
Case: 1:19-cv-02170 Document #: 577 Filed: 12/12/19 Page 5 of 6 PageID #:16976




to the United Kingdom to obtain her Masters Degree in Development Studies at SOAS

University of London. She temporarily left the program to work as intern at the United Nations

Capital Development Fund (UNCDF) in Myanmar, where she ultimately was hired after

graduation. Virginia lived in Myanmar for seven more months working as a Financial Junior

Specialist for UNCDF. In September 2016, Virginia moved back to Italy to be closer to family.

She began working as a financial management intern for the International Fund for Agricultural

Development (IFAD), where she served until March 2017 when she was hired as a Budget

Officer for the World Food Programme (WFP). Virginia was traveling as part of her job with

WFP at the time of the crash.

    Virginia supported her family both financially and psychologically. This was especially

true regarding her mother, who went through a period of deep depression following a recent

separation from Virginia’s father. Virginia moved home to Italy in part to live with and care

for her mother. Since Virginia’s death, her mother now lives alone with nobody to look after

her, so Virginia’s sister must travel from her home in Tuscany on a weekly basis to check in

on her mother. Virginia’s father is suffering from tremendous grief as well, as he goes about

his days filled with a deep sense of loneliness and sadness. According to the family, Virginia

served as a “point of union, always trying to bring the family closer.” She was always willing

to help anyone in need, especially a family member facing a financial setback. The family

reports that “Our everyday has drastically changed in all senses. It is like when a table of 4 legs

suddenly has 3 only. It is not a table anymore. Every day is just filled with an enormous sense

of absence.”

                              DEMAND FOR JURY TRIAL

    Plaintiff hereby demands a trial by jury as to all claims in this action.



                                               5
  Case: 1:19-cv-02170 Document #: 577 Filed: 12/12/19 Page 6 of 6 PageID #:16976




Dated: New York, New York
       December 12, 2019
                                            /s/ Justin T. Green
                                     ______________________________
                                     One of the Attorneys for the Plaintiff



KREINDLER & KREINDLER LLP

Justin T. Green
jgreen@kreindler.com
Anthony Tarricone, Esq.
atarricone@kreindler.com
Brian J. Alexander
balexander@kreindler.com
Daniel O. Rose
drose@kreindler.com
Megan W. Benett
mbenett@kreindler.com
Andrew J. Maloney III
amaloney@kreindler.com
Erin R. Applebaum
eapplebaum@kreindler.com
750 Third Avenue
New York, NY 10017-5590
(212) 687-8181
(212) 972-9432 (Fax)


POWER, ROGERS & SMITH LLP

Todd A. Smith
tsmith@prslaw.com
Brian LaCien
blacien@prslaw.com
70 West Madison, Suite 5500
Chicago, IL 60602
(312) 236-9381
(312) 236-0920 (Fax)




                                        6
